Title: From John Adams to Alexander Bryan Johnson, 14 May 1819
From: Adams, John
To: Johnson, Alexander Bryan



my dear Sir
Quincy May 14th. 1819

Will you be so good as to inform me what is the plan of Study in the Law, which Mr Counsellor Williams has proscribed to you—has he advised you to read Horns Mirror of Justice’s—to Study Bracton-Britton, Fleta, and Glanvill? has he advised you to read Reeves History of the Common Law? or that of Lord Hales? has he advised you to turn over the Statutes at large and the Gross Volumes of the State Trials? has he advised you to read Plandens Commentarys upon and Lord Cooks four Institutes especially his Commentary upon Littleton? Blackstons Commentarys I doubt not you he has recommended—has he put into your hands Grotious? Puffendorph? Barbeyrac? Vattell Heineccius Burlamaqui?
If you will be so good as to tell me what is your plan of Study—I will here-after tell you if I live–what more than Sixty Years ago was that of your Affectionate / Grand-father in Law–
John Adams